IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10968
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR PRUNEDA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-239-5-A
                      --------------------
                        February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Victor Pruneda appeals his sentence for distribution of

marijuana and for using a communications facility to commit a

controlled substance offense.   21 U.S.C. §§ 841(a)(1), 843(b).

He argues that the district court clearly erred in finding that

he occupied an aggravating role in the offense warranting a

two-level increase in his offense level pursuant to U.S.S.G.

§ 3B1.1(c).

     The record contains sufficient reliable evidence supporting

the district court’s finding that Pruneda occupied an aggravating

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10968
                                -2-

role in the offense.   See United States v. Powell, 124 F.3d 655,

667 (5th Cir. 1997).   Accordingly, his sentence is AFFIRMED.